Motion Granted; Continuing Abatement Order filed November 16, 2017.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00549-CV
                                   ____________

                         RONETTA PRICE, Appellant

                                        V.

                          EDGAR GARCIA, Appellee


                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                     Trial Court Cause No. 15-CV-0067

                  CONTINUING ABATEMENT ORDER

      The court abated this appeal on September 7, 2017 to allow the parties to
mediate this case. On November 13, 2017, appellant filed an unopposed motion to
extend the abatement period to allow the parties to finalize a settlement. The
motion is granted. Accordingly, we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until December 13, 2017. The appeal will be reinstated on this
court’s active docket at that time, or when the parties file a motion to dismiss the
appeal or other dispositive motion. The court will also consider an appropriate
motion to reinstate the appeal filed by either party, or the court may reinstate the
appeal on its own motion.

                                  PER CURIAM